DETAILED ACTION
This action is in response to the amendment filed December 3rd 2021. Claims 1-6 and 11-16 have been amended. Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1/11
Step 1 Analysis: Claim 1/11 is directed to a computer system apparatus/device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine each of the following limitations:
determine a first/second dot product
an output of the second order neuron corresponding to: 
    PNG
    media_image1.png
    71
    616
    media_image1.png
    Greyscale

As drafted, is a machine that, under its broadest reasonable interpretation recites mere instructions to implement an abstract idea on a computer. The above limitations in the context of this claim encompasses determining (mental processes). Determining an output of a dot product according to the mathematical equation, is a mathematical concept that can be evaluated in a human mind. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. The additional element of a matrix, vectors, and circuitry amounts to mere instructions to implement an abstract ideas on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2-6/12-16
Step 1 Analysis: The rejection of Claim 1/11 is incorporated, therefore Claim 2-6/12-16 is directed to a computer system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites a computer machine each of the following limitations:
determine the output of the second order artificial neuron
determine a third dot product
multiply the second dot product and the third dot product
a summer circuitry configured to add the intermediate product and the first dot product
summer circuitry configured to add the first dot product and the second dot product to yield an intermediate output
As the rejection of claim 1/11 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis:
The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. The additional element of a matrix, vectors, and circuitry amounts to mere instructions to implement an abstract ideas on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 7-10/17-20
Step 1 Analysis: The rejection of Claim 1/11 is incorporated, therefore Claim 7-10 and 17-20  are directed to a computer system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The Claim recites a computer machine.

The claim depends on Claim 1/11. As such the incorporated rejection is directed to an abstract idea. Therefore Claim 7-10 and 17-20 recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, “configured to classify a plurality of concentric circles,” “configured to implement an exclusive or (XOR) function or a NOR gate,” “each weight is determined by training” and “configured to implement a sigmoid function.” only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h), that field of use being learning machines. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer. Furthermore, configuring the neural unit to classify, implement a sigmoid function, determining weights based on training, and a XOR function amounts to simply appending well-understood, routine, and conventional activities (see MPEP 2106.05) Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 and 11are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The variables in the equation that corresponds to the output of the second order neuron include relative terms which renders the claim indefinite. The term variables and functions are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further examiner notes that while specification does seem to describe the variables in the equation, the specification does not describe them as being limited to the described meaning. For this reason, examine recommends amending the claim to clearly define each variable and function.



Response to Arguments
Applicant’s arguments and amendments, see Remarks, filed 12/03/2021, with respect to 35 U.S.C 112d and 35 U.S.C 112(b) have been fully considered and are persuasive.  These rejections have accordingly been withdrawn.
Applicant’s arguments and amendments, see Remarks, filed 12/03/2021, with respect to 35 U.S.C 102 rejection of claim 1 and 11 have been fully considered and are persuasive.  These rejections have accordingly been withdrawn.
In particular, the amended limitations in claims 1 and 11 overcome the previously applied art. 
Applicant’s arguments and amendments, see Remarks, filed 12/03/2021, with respect to 35 U.S.C 112(f) interpretation have been fully considered and are persuasive.  These interpretations have accordingly been withdrawn.

Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. 


Regarding the rejections under 35 U.S.C 101
With respect to at least claim 1:
Applicant states that “claims 1 and 11… are not directed to an abstract idea…[but] a practical application by virtue of their improvement over single neurons…”. Examiner agrees with the applicant, that the second order neuron as claimed recites an improvement over the prior art, at least as evidence by the lack of prior art rejections presented. However, the claim as a whole are directed to the abstract idea, which as described in the rejection, are the determining (or evaluation) of various mathematical constructs. Implementing the abstract idea on generic “circuitry” is not indicative of a practical application (MPEP 2106.05(f)). Furthermore, while the claims recite a “second order neuron”, the “second order neuron” is only defined by the claims in terms of the generic “circuitry”, therefore the “second order neuron” only serves as a nominal label for the “circuitry”. 

However, evidence of a practical application is present in the specification, in particular the specification describes a second order neuron with trainable weights (pg 6 line 15 and pg 7 line 10). Furthermore, the second order neuron is used in an ANN, which is trained to perform classification (pg 11 line 24-28), the training may be performed using gradient descent (pg 14 line7-8). Examiner suggests incorporating these elements into the claims, in order to overcome the 101 rejection.

Conclusion
Prior art
Lu et al. “An efficient multilayer quadratic perceptron for pattern classification and function approximation” teaches a sigma pi style neural unit for implementing a neural unit for non-linear function approximation.
Ganesh et al “Pattern Classification using Quadratic Neuron: An Experimental Study” teaches a quadratic neuron model for classification of concentric separable classes. 
Redlapalli et al. “Development of Neural Units with Higher-Order Synaptic Operations and their Applications to Logic Circuits and Control Problems” discloses a variety of higher order neuron models, and also building block neuron models for building any order neurons.
Su et al. “A Neural-Network-Based Approach to Detecting Hyperellipsoidal Shells” disclosed neural networks that implement quadratic junctions in order to learn hyper spherical patterns. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	/J.R.G./          Examiner, Art Unit 2122                                                                                                                                                                                              
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122